Mollison, Judge:
The appeals enumerated in the attached schedule A are for reappraisement of the values of various kinds of merchandise imported from Japan.
The appeals for reappraisement have been submitted for decision upon a stipulation of counsel limiting them to the merchandise shipped by Nanri Trading Co., Ltd., and abandoning the same as to all other merchandise. The said stipulation also recites certain agreed facts, *495on the basis of which I find, as to the merchandise shipped by Nanri Trading Co., Ltd., that export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis for determining the value of the said merchandise, and that such value, as to each item, was the net invoice price, packing included. In all other respects and as to all other merchandise, the appeals for reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.